

116 HR 6101 IH: Ending Passenger Rail Forced Arbitration Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6101IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Lamb (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to prohibit Amtrak from including mandatory arbitration clauses in contracts of carriage, and for other purposes.1.Short titleThis Act may be cited as the Ending Passenger Rail Forced Arbitration Act.2.No validity or enforceability of arbitration agreements for consumer and civil rights disputes(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:24323.Prohibition on mandatory arbitration(a)PurposesThe purposes of this section are—(1)to prohibit predispute arbitration agreements that force arbitration of consumer and civil rights disputes between Amtrak and customers of Amtrak; and(2)to prohibit agreements and practices that interfere with the right of customers to participate in a joint, class, or collective action related to consumer and civil rights disputes between Amtrak and customers of Amtrak.(b)DefinitionsIn this section:(1)AmtrakThe term Amtrak refers to the National Railroad Passenger Corporation.(2)Civil rights disputeThe term civil rights dispute means a dispute—(A)arising from an alleged violation of—(i)the Constitution of the United States or the constitution of a State; or(ii)any Federal, State, or local law that prohibits discrimination on the basis of—(I)race, sex, age, gender identity, sexual orientation, disability, religion, or national origin; or(II)any legally protected status in education, employment, credit, housing, public accommodations and facilities, voting, veterans and servicemembers, health care, or a program funded or conducted by the Federal Government or a State government, including any law referred to or described in section 62(e) of the Internal Revenue Code of 1986, including parts of such law not explicitly referenced in such section that relate to protecting individuals on any such basis; and(B)in which at least 1 party alleging a violation described in subparagraph (A) consists of 1 or more customers (or their authorized representative), including 1 or more individuals seeking certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law.(3)Consumer disputeThe term consumer dispute means any dispute, including all claims related to personal injuries, between Amtrak and 1 or more customers who seek or acquire—(A)services and accommodations provided by Amtrak; or(B)carriage on Amtrak trains and equipment.(4)CustomerThe term customer means any individual, except for an employee of Amtrak and without regard to whether the individual is a minor or paid for the transportation, who seeks or acquires—(A)services and accommodations provided by Amtrak; or(B)carriage on Amtrak trains and equipment.(5)Predispute arbitration agreementThe term predispute arbitration agreement means an agreement to arbitrate a dispute that has not yet arisen at the time of the making of the agreement.(6)Predispute joint-action waiverThe term predispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.(7)Rail passenger carrierThe term rail passenger carrier means a rail carrier providing—(A)interstate intercity rail passenger transportation (as such term is defined in section 24102); or(B)interstate or intrastate high-speed rail (as such term is defined in section 26105) transportation, except that such term does not include a tourist, historic, scenic, or excursion rail carrier.(c)In general(1)In generalAll predispute arbitration agreements and predispute joint-action waivers shall be invalid and unenforceable with respect to a consumer or civil rights dispute between Amtrak (in its capacity as a rail passenger carrier) and a customer of Amtrak.(2)Applicability(A)In generalA determination of whether this section applies to a particular dispute shall be made in accordance with Federal law. (B)Authority of courtThe applicability of this section to an agreement to arbitrate and the validity and enforceability of an agreement to which this section applies shall be determined by a court, rather than by an arbitrator, regardless of whether—(i)the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement; and(ii)the agreement purports to delegate such determinations to an arbitrator.(C)ExclusionNothing in this section shall apply to a predispute arbitration agreement or joint action waiver invoked in connection with any dispute subject to the Railway Labor Act (45 U.S.C. 151 et seq.)..(b)Effective dateThe amendments made by subsection (a)—(1)shall take effect on the date of the enactment of this Act; and (2)shall apply with respect to any dispute or claim that arises or accrues on or after such date.(c)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following:24323. Prohibition on mandatory arbitration..